      Case 2:18-cv-02981-WBS-AC Document 36 Filed 05/21/21 Page 1 of 2


 1   ROB BONTA
     Attorney General of California
 2   VINCENT DICARLO
     Supervising Deputy Attorney General
 3    JENNIFER S. GREGORY (SBN: 228593)
      Deputy Attorney General
 4    E-mail: Jennifer.Gregory@doj.ca.gov
      2329 Gateway Oaks Drive, Suite 200
 5    Sacramento, CA 95833-4252
      Telephone: (916) 621-1823
 6    Fax: (916) 274-2929

 7    Attorneys for State of California

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                           FOR THE EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA, THE STATE 2:18-CV-2981 WBS AC
12   OF CALIFORNIA and THE STATE OF
     TEXAS, ex rel., Teresa Hood,        STATE OF CALIFORNIA'S NOTICE OF
13                                       CONSENT TO DISMISSAL
14                 Plaintiffs,

15          v.
16
     AMGEN, INC., SYNEOS HEALTH, INC., and
17
     UNITED BIOSOURCE CORP.,
18
                    Defendants
19

20           Relator has indicated to the State of California (“California”) that she intends to file a

21    Notice of Voluntary Dismissal of the California False Claims Act allegations in her Complaint.

22    Pursuant to Cal. Gov. Code section 12652, subsection (c)(1), California hereby notifies the Court

23    that the Attorney General consents to the dismissal of this action without prejudice to the rights of

24    California, based on its determination that such a dismissal is commensurate with the public

25    interest and that the matter does not warrant the continued expenditure of government resources

26    to pursue or to monitor the action based on currently available information.

27    ///

28    ///
                                                         1
                                       State of California's Notice of Consent to Dismissal (2:18-CV-2981 WBS AC)
     Case 2:18-cv-02981-WBS-AC Document 36 Filed 05/21/21 Page 2 of 2


 1          The undersigned has also conferred with counsel for the State of Texas (“Texas”), who

 2   asked California convey consent to dismiss without prejudice as to the rights of Texas as well.

 3   Dated: May 21, 2021                       Respectfully submitted,
 4
                                               ROB BONTA
 5                                             Attorney General of California

 6
                                               /s/ Jennifer S. Gregory
 7                                             ____________________________
 8                                             JENNIFER S. GREGORY
                                               Deputy Attorney General
 9                                             Attorneys for Plaintiff State of California

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
                                     State of California's Notice of Consent to Dismissal (2:18-CV-2981 WBS AC)
